Kupferman, J. P. (dissenting).
In a classroom discussion, one could accept the majority’s analysis, but in the real world with specific reference to the case before us, it transports us to the land of Oz. A Trial Judge has to function in the real world. This defendant has 53 prior arrests resulting in 32 convictions and is clearly guilty as the jury found. His counsel’s request to be relieved was denied the day before trial by a different Judge. The renewed request before the Trial Judge based on alleged conflict between counsel and client was denied. The court was told that defendant wished to represent himself. The court asked pertinent questions and reserved decision on the motion and proceeded to explain the voir dire procedure to the pool of prospective jurors. Then came the defendant’s outburst. Of course, he did not want to be forced to trial. He wanted to leave the courtroom. The Judge explained the effect of leaving the courtroom, but the defendant left anyway. The Trial Judge then denied the defendant’s application to proceed pro se. With this scenario, the majority grants a new trial.